Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 16-25 in the reply filed on 10/14/2021 is acknowledged.
Claims 26-30 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, lines 1-3,” the first reject device comprises a cutting device positioned between the radiation inspection apparatus and the first reject device,” is unclear.  How can the first reject device comprise the cutting device and itself?  For the purposes of compact prosecution, the cutting device will be examined as being separate from the first reject device.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-25 rejected under 35 U.S.C. 103 as being unpatentable over Sigurosson et al (US Pub 2014/0170947 A1) in view of Eason (USP 5,862,919).
Regarding claim 16, Sigurosson discloses a system for processing meat pieces, comprising: a radiation inspection apparatus configured to receive a primary stream of meat pieces and to detect undesired objects in the primary stream (elements 20 and 22); a first reject device (paragraph 0085); a control unit configured to operate the first reject device using the detection of the undesired objects as an operation parameter such that meat pieces containing the undesired objects are rejected from the primary stream (paragraph 0084 and 0085); a recirculation apparatus (paragraph 0062), but Sigurosson does not disclose a recirculation apparatus comprising one or more conveyor devices configured to receive and recirculate the rejected meat pieces as a secondary stream of meat pieces into the radiation inspection apparatus, the radiation inspection apparatus further being configured to detect undesired objects in the secondary stream of meat pieces; and a second reject device, operated by the control unit using the detection of the undesired objects in the secondary stream as an operation parameter, the second reject device being configured to reject the undesired objects from the secondary stream of meat pieces.  Eason teaches a recirculation apparatus (element 20) comprising one or more conveyor devices (element 62) configured to receive and recirculate the rejected meat pieces as a secondary stream of meat pieces into the radiation inspection apparatus (element 10’), the radiation inspection apparatus further being configured to detect undesired objects in the secondary stream of meat pieces (element 32 in secondary sorting device); and a second reject device (secondary sorting system 10’), operated by the control unit using the detection of the undesired objects in the secondary stream as an operation parameter, the second reject device being configured to reject the undesired objects from the secondary stream of meat pieces (col. 5, lines 5-9) for the purpose of resorting possibly acceptable material (col. 4, lines 57-62).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sigurosson’s recirculation apparatus, as taught by Taylor, for the purpose of resorting possibly unacceptable material.
Regarding claim 17, Sigurosson discloses the first reject device comprises a cutting device positioned between the radiation inspection apparatus and the first reject device, where the cutting device is configured to cut parts from the primary stream, where the meat pieces containing the undesired objects are the cut parts (see Fig. 2c; element 34).  
Regarding claim 18, Sigurosson discloses the first reject device further comprises a spacer (the spacer is being interpreted as a temporal space arranged between the ends of conveyor sections) for creating a temporal spacing adjacent to a cutting plane of the cutting device so as to allow the cut parts to be rejected simultaneous to the cutting (see Figs. 2c and 2d where conveyors 36 and 38 create a space for rejected material to fall).   
Regarding claim 19, Eason further teaches an object remover configured to remove undesired objects from the rejected meat pieces prior to entering radiation inspection apparatus as the secondary stream (element 54 and col. 5, lines 5).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sigurosson to have an object remover before recirculation, as taught by Eason, for the purpose of completely removing unacceptable material from the stream.
Regarding claims 20 and 21, Sigurosson discloses a distributing apparatus comprises an auger configured to generate a stream as a substantially even stream or a stream of meat pieces (element 80), but Sigurosson does not explicitly disclose the recirculation apparatus feeding material another resorting apparatus for the purpose of resorting possibly acceptable material (col. 4, lines 57-62).  Eason teaches a recirculation apparatus feeding material another resorting apparatus (element 20).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sigurosson’s recirculation apparatus, as taught by Taylor, for the purpose of resorting possibly acceptable material.
Regarding claim 22, Sigurosson discloses the radiation inspection apparatus comprises at least one X-ray apparatus (elements 20 and 22).  
Regarding claim 23, Sigurosson discloses the remaining meat pieces in the primary stream and the secondary stream are conveyed to a common receiving area by at least one conveyor (element 44 and paragraph 0062 through recirculation through another line and scanning process).  
Regarding claim 24, Eason further teaches two separate conveyor devices for separate streams of material pieces to be conveyed upon (conveyance to accept area 50 through the primary conveyor and a second accept area through secondary sorting apparatus 10’).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sigurosson to include multiple conveyors, as taught by Eason, for the purpose of resorting possibly acceptable material.
Regarding claim 25, Sigurosson discloses the one or more conveyors including at least one horizontal arranged conveyor (element 16), or at least one vertical arranged conveyor, or an askew arranged conveyor, or a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653